Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 02/24/21. Claims 1-13 are pending in this application.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. §103 as being unpatentable over Bibl (US 20140367633 A1).
Regarding claim 1, Bibl discloses a display device comprising: a substrate; 5 a bank layer on the substrate (304 on 102), wherein the bank layer defines openings (openings 320); a light-emitting diode in each of the openings defined by the bank layer (see fig 12a, 400): a pixel separating layer between the openings 202, wherein the pixel separating layer on the bank layer does not overlap the openings when viewed from a plan view in a thickness direction of the substrate (see fig 12a); and  a light dispersion layer disposed on the light-emitting diode328, wherein the light dispersion layer comprises micro-particles such that the light dispersion layer scatters light emitted from the light-emitting diode (lens). This office action notes that the diode device disclosed in BIBL consists of three LED’s within an embankment. It would have been obvious to construct a device with a single device, as it is within the skill of one having ordinary skill in the art.

Regarding claim 3, Bibl discloses the display device of claim 1, further comprising: a lens overlapping the light-emitting diode and having a convex upper surface see fig 12a.  
Regarding claim 4, Bibl discloses the display device of claim 3, wherein the pixel separating layer is between lenses and has a convex upper surface (see 328, 324, 310, 322).
Regarding claim 5, Bibl discloses the display device of claim 3, wherein the pixel separating layer is between lenses and has a concave upper surface(see 328, 324, 310, 322).
Regarding claim 6, Bibl discloses the display device of claim 1, further comprising: an inorganic insulating layer between the light-emitting diode and the light dispersion layer(see 328, 324, 310, 322 disclosing glass, which is inorganic). 
Regarding claim 7, Bibl discloses the display device of claim 6, further comprising:
a lens between the insulating inorganic layer and the light dispersion layer, wherein the lens overlaps the light-emitting diode (see 328, 324, 310, 322, fig 12a).
Regarding claim 8, Bibl discloses the display device of claim 1, wherein the pixel separating layer comprises a light reflective material (see para [0103] disclosing reflective layers).
Regarding claim 9, Bibl discloses the display device of claim 1, wherein the pixel separating layer comprises a light-scattering material (see para [0097] disclosing scattering particles).  
Regarding claim 10, Bibl discloses the display device of claim 1, wherein the pixel separating layer comprises a material capable of absorbing at least a portion of light (see para [0098] disclosing light absorbing material).
Regarding claim 11, Bibl discloses the display device of claim 1, further comprising: a first electrode in each of the openings and connected to one electrode of the light-emitting diode; and a 
Regarding claim 12, Bibl discloses the display device of claim 11, further comprising a conductive layer on the bank layer and connected to the second electrode (see fig 1b and element 142/131 connected to electrode in T2).  
Regarding claim 13, Bibl discloses the display device of claim 12, wherein the conductive layer is between the bank layer and the pixel separating layer (see fig 1b disclosing that 142 is between 126 and 310).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/EDWARD CHIN/Examiner, Art Unit 2813